Citation Nr: 1025616	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-13 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

1. Entitlement to service connection for carpal tunnel syndrome.

2. Entitlement to a rating in excess of 20 percent for diabetes 
mellitus. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1962 to November 1965.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2007 rating decision of the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO), that granted service 
connection for diabetes mellitus rated 20 percent, effective 
October 11, 2006 and denied service connection for carpal tunnel 
syndrome.  In May 2010, a Travel Board hearing was held before 
the undersigned; a transcript of the hearing is associated with 
the claims file.  At the hearing the Veteran submitted additional 
evidence with a waiver of RO consideration.      

The matter of service connection for carpal tunnel 
syndrome is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required. 


FINDING OF FACT

At no time during the appeal period is the Veteran's diabetes 
mellitus shown to have required regulation of activities in 
addition to a restricted diet and insulin.


CONCLUSION OF LAW

A rating in excess of 20 percent for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.7, 4.119, Diagnostic Code (Code) 7913 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A March 2008 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an increased 
initial rating; and a May 2009 supplemental SOC readjudicated the 
matter after the Veteran and his representative had the 
opportunity to respond.  38 U.S.C.A. § 7105; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has not 
alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("where a claim 
has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for a VA examination in June 2009.  The examination 
report is adequate for rating purposes as the examiner expressed 
familiarity with the Veteran's medical history and conducted as 
thorough evaluation that included making all findings necessary 
for a proper determination in the matter.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  The Veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  

B. Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule) found in 
38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as practicably can be determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.

The Veteran's diabetes mellitus is currently rated 20 percent 
under Code 7913.  To warrant the next higher, 40 percent, rating 
under this Code, diabetes must be shown to require insulin, 
restricted diet, and regulation of activities.  A 60 percent 
rating for diabetes requires all the criteria for a 40 percent 
rating along with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or twice 
a month visits to a diabetic care provider, plus complications 
that would not be compensable if separately evaluated.  Note (1), 
following Code 7913, provides that compensable complications of 
diabetes mellitus are rated separately unless they are part of 
the criteria used to support a 100 percent evaluation. 
Noncompensable complications are considered part of the diabetic 
process under Code 7913.  38 C.F.R. § 4.119.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned with 
a grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence as appropriate and the 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

A September 2007 private outpatient treatment record notes that 
the Veteran's blood sugar was "too high" and that he should 
increase his medication, watch his diet closely, and increase 
activity as tolerated.  

An April 2008 private outpatient treatment record notes that the 
Veteran's blood sugar was "too high" and that he should 
continue on current medications, watch his diet, and increase 
activity as tolerated.  

On June 2009 VA examination, the examiner noted that the 
Veteran's current diabetes treatment was oral medication.  The 
Veteran denied episodes of ketoacidosis, hypoglycemia, or 
hospitalization.  It was noted that he was instructed to follow a 
restricted diet and that he was not restricted in his ability to 
perform strenuous activities.  The examiner's diagnosis was 
diabetes mellitus type II, poorly controlled. 

At the May 2010 Travel Board hearing the Veteran was asked 
whether any diabetes treatment provider had told him that he 
needed to restrict his activities due to diabetes.  He answered 
"No."

What distinguishes the schedular criteria for the currently 
assigned 20 percent rating for diabetes from those for the next 
higher rating of 40 percent is that in addition to requiring diet 
and insulin for control, the diabetes also must require 
regulation of activities.  Competent medical evidence is required 
to establish "regulation of activities," namely, avoidance of 
strenuous occupational and recreational activities.  Camacho v. 
Nicholson, 21 Vet. App. 360, 364 (2007).  [The Board notes that 
the criteria for the progressively increasing ratings for 
diabetes are stated in the conjunctive rather than the 
disjunctive, i.e., each level of increase in the rating requires 
meeting additional criteria (which must all be met to warrant the 
increase).]  The record does not show that at any time during the 
appeal period the Veteran's diabetes has required regulation of 
his activities.  To the contrary, his private treatment provider 
has encouraged him to increase activity.  And the Veteran himself 
has denied that any treatment provider has instructed him to 
restrict his activities.  The evidence does not show that at any 
time during the appeal period manifestations of the Veteran's 
diabetes mellitus satisfied, or approximated, the criteria for 
the next higher, 40 percent, rating.  See 38 C.F.R. § 4.7.  
Consequently, such rating is not warranted.

The Board has also considered whether referral for extraschedular 
consideration is indicated by the record.  There is no objective 
evidence or allegation in the record of symptoms of and/or 
impairment due to diabetes mellitus that are not encompassed by 
the 20 percent rating assigned.  Therefore, the schedular 
criteria are not inadequate.  Accordingly, referral for 
extraschedular consideration is not warranted.  38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, as the Veteran has retired as a warehouse manager (with 
eligibility due to age/duration of work) and has not alleged 
unemployability due to his service-connected diabetes mellitus, 
the matter of entitlement to a total rating based on individual 
unemployability is not raised by the record.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009). 

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against the Veteran's claim.  Therefore, the 
benefit of the doubt rule does not apply; the claim must be 
denied. 



ORDER

A rating in excess of 20 percent for diabetes mellitus is denied. 


REMAND

Regarding the claim of service connection for carpal tunnel 
syndrome, while the notice provisions of the VCAA appear to be 
satisfied, the Board is of the opinion that further development 
of the record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claim.  See 
38 C.F.R. § 3.159 (2009).   

Governing regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. See 38 C.F.R. 
§ 3.159(c)(4). With respect to the factor C listed, the Court has 
stated that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran alleges that his carpal tunnel syndrome is a result 
of his duties (as a personnel clerk) in service.  It is not in 
dispute that he now has carpal tunnel syndrome.  At the May 2010 
Travel Board hearing he testified that during service, he worked 
in personnel using a typewriter 8 hours a day, 5 days a week, for 
a little less than three years.  His DD Form-214 corroborates 
that he was a personnel specialist, and that his last duty 
assignment was with an administrative support battalion.  The 
Board finds no reason to doubt the credibility of the Veteran and 
his lay testimony is sufficient to satisfy the low threshold of 
Factor C of McLendon above, indicating that his current 
disability may be associated with his service.  
On June 2009 VA examination the diagnosis was bilateral carpal 
tunnel syndrome.  The examiner noted that the etiology of carpal 
tunnel syndrome was overuse and that it was not secondary to 
diabetes mellitus.  While this opinion addresses whether the 
Veteran's carpal tunnel syndrome is secondary to service-
connected diabetes mellitus, the examiner does not offer an 
opinion regarding a direct nexus between the carpal tunnel 
syndrome and the Veteran's service (i.e., whether the carpal 
tunnel syndrome is related to overuse during the Veteran's 
service from 1962 to 1965).  Accordingly, another VA examination 
to secure a nexus opinion in the matter is necessary.    

Accordingly, the case is REMANDED for the following:

1.	The RO should arrange for the Veteran to 
be examined by an appropriate physician to 
determine whether or not his carpal tunnel 
syndrome is related to his service, and 
specifically to overuse from duties as a 
personnel clerk therein.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Based on review of the 
claims file and examination of the Veteran 
the examining physician should opine 
whether it is at least as likely as not 
(50 percent or greater probability) that 
the Veteran's current carpal tunnel 
syndrome is related to his service (and 
specifically his use of typewriters and 
other personnel duties therein).  The 
examiner must explain the rationale for 
the opinion.

2.	The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


